Citation Nr: 1202544	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder.

2.  Entitlement to a nonservice-connected pension to include a nonservice-connected pension pursuant to the provisions of 38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served in the US Army from September 1974 to October 1976.  This period of service qualifies the appellant as a Veteran of the Vietnam Era and of Peacetime.  

This case is before the Board of Veterans' Appeals, (BVA or Board), on appeal from a rating decision of September 2007, by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefit sought on appeal.   

The issue of entitlement to a nonservice-connected pension is addressed in the REMAND portion of the decision below and the issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While on active duty, the appellant was not diagnosed with nor was he treated for any type of psychiatric disorder or symptoms.

2.  Although the appellant claims that he now suffers from a depression, he has not been diagnosed as suffering from an acquired psychiatric disorder, to include a depressive, that is related to or was caused by or the result of his military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a depressive disorder, was not incurred in or aggravated by or the result of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  The record indicates that the appellant was first provided notice in April 2007 via a letter sent to him by the RO.  That letter, and other duty-to-assist documents contained in the claims folder, informed the appellant that VA would assist him in obtaining any documents that it was made aware thereof that would assist in the decision-making process of the claim.  He was further told that he could proffer any documents or statements in support of his claims, and that all items would be considered when a decision on the merits of his claim was made.  In addition, he was also informed how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated, and those other records that VA was made aware thereof.  It is specifically noted that there was a question raised during a medical appointment as to whether the appellant was receiving benefits from the Social Security Administration (SSA).  This occurred in March 2007.  The appellant responded in the negative and there is no indication from the claims folder, whether through statements made by the appellant or through other documents, that the appellant began to receive SSA benefits during the course of this appeal.  In other words, the Board notes that in the recent past, the appellant has not insinuated that a claim with SSA has been filed or that benefits have been awarded by the Administration.  Given the foregoing, the Board finds that VA has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the appellant did undergo a VA Psychiatric Examination and a VA General Medical Exam, both in April 2007.  The results of those examinations are contained in the claims folder.  The reports involved a review of the appellant's reported history and then examination results after the appellant had been examined.  In both instances, the examiner provided a detailed analysis of the appellant's claimed disorder and the other disorders from which the appellant was suffering therefrom.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal and over the course of the appeal, the accredited representative has submitted argument on behalf of the appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Moreover, the appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 

II.  The Merits of the Claim

The appellant contends that he now suffers from a psychiatric disorder that he attributes to his service.  He further claims that he is unable to work and asks that a nonservice-connected pension be awarded to him.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The appellant was on active duty from September 1974 to October 1976.  His military occupational specialty was such that he worked in the laundry facilities while on active duty.  He did not have any sea service nor did he have any foreign service, including service in the Republic of Vietnam.  

A review of the appellant's service medical treatment records fails to show that the appellant was ever treated for any type of psychiatric disorder while on active duty.  Those same records are silent for any complaints involving a mental disorder or for any manifestations suggesting that the appellant was suffering from an acquired psychiatric disorder.  

Between the appellant's discharge from the Army in 1976 until he submitted his claim for VA compensation benefits in 2007, the record reflects that the appellant did have some contact with the VA with respect to benefits.  However, the contact that he did have concerned employment and education benefits and was not for compensation for a disability.  In other words, there is a gap of nearly thirty-one (31) years from the time the appellant left the Army until he submitted a claim for benefits.  Then in March 2007 he submitted a VA Form 21-526, Veteran's Application for Compensation and/or Pension.  It was on that form that the appellant indicated that he was suffering from a psychiatric disorder and that it was his belief said condition was related to or caused by or the result of his military service.  He also averred that he was unable to find employment and that he had not worked since 1980.  

Following the appellant's claim for benefits, two VA examinations were accomplished.  The first examination was a psychiatric examination and the second exam was a general medical examination.  With respect to the VA psychiatric examination, prior to the examination the appellant stated that he felt depressed but that he had not received any type of psychiatric care in the past.  He further stated that, at night, he heard his dead father's voice.  An exam of the appellant occurred and upon completion of said exam, the examiner diagnosed the appellant as suffering from poly-substance abuse (in remission).  No other psychiatric disorder was diagnosed.  The examiner also concluded that the appellant was not occupationally and socially impaired due to any mental disorder.  The psychiatrist was not hesitant in his assessment nor did he couch any of his conclusions with incomplete observations or hypotheses.  

A different examiner provided the VA general medical examination.  Prior to the examination, the appellant told the examiner that he had service in Vietnam, and that he had been exposed to chemical dioxins.  He also stated that he has been exposed to blood by carrying injured soldiers after combat, that he used IV drugs while in Vietnam, and that he has shared razors with other soldiers while in Vietnam.  (He made all of these assertions about his "service" in Vietnam even though he never was stationed overseas and even though he was not exposed to combat or combat type situations while on active duty.)  In other words, he lied to the medical examiner.  Nevertheless, upon completion of the examination, the examiner diagnosed the appellant as suffering from type II diabetes mellitus and the residuals of hepatitis.  The examiner did not find that the two disabilities prevented the appellant from obtaining and maintaining gainful employment.  

Additional medical records from the VA Medical Center (VAMC) have, since those examinations, been included in the claims folder for review.  These records show that the appellant has sought limited treatment for a liver condition possibly related to his hepatitis along with complaints involving depression.  These same records also report that the appellant has walked out on the medical providers when they were attempting to provide treatment and he has concocted stories of have cancer or dying when he has been late for appointments.  None of the records show, suggest, or insinuate that the appellant's depression, or a depressive disorder, was caused by or the result of or began in service.  Private medical treatment records from 2009 suggest that the appellant has been treated for schizophrenia and carpal tunnel disorder of unknown appendages.  Like the VA medical treatment records, these records also do not contain any opinions by any health care providers linking the appellant's purported acquired psychiatric disorder with his military service or any incident therein.  

As indicated, the appellant has been diagnosed with some type of psychiatric disorder.  Accordingly, element (1) under Hickson, the presence of a current disability, has been satisfied.  See Hickson, supra. 

With respect to Hickson element (2), in-service disease or injury, the Board notes that upon review of the appellant's service records and as discussed above, it is not evidence that the appellant suffered from some type of psychiatric disorder or disability while he was on active duty.  Moreover, there is a thirty plus year break between the appellant's military service and when he began actually complaining about depression and/or anxiety or other manifestations indicative of a psychiatric disorder.  Hence, Hickson element (2) has not been met. 

Turning to crucial Hickson element (3), nexus, the Board notes that the appellant has proffered testimony and statements to support his claim.  The Board assumes, for purposes of this decision, that the appellant is competent to state that he experienced depression and anxiety while on active duty even if he did not receive specific treatment for these purported symptoms.  He can also describe the type of manifestations he has reportedly endured since leaving active duty service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the appellant's lay statements in comparison to the medical evidence of record.  

As previously reported, when the appellant has appeared before miscellaneous VA health care providers, the appellant has not provided truthful information.  He told an examiner that he was exposed to wounded individuals in Vietnam.  However, he never was in Vietnam and there is no evidence of record suggesting that, while working as a laundryman, that he was exposed to wounded individuals in the United States.  He has further insinuated that he was exposed to chemical dioxins even though he was never assigned to a location where such exposure could have occurred.  More recently, the appellant has averred that he is suffering from terminal cancer.  None of the medical records suggest or insinuate that the appellant is suffering from any type of cancer or any type of condition that might lead to his death in the near future.  In other words, the appellant's statements are inconsistent with the medical evidence and they are inconsistent with his own military history.  As such, the Board finds the appellant's statements concerning her psychiatric disorder are less than completely credible. 

Additionally, the appellant is competent to state what he has experienced, such as being depressed.  He further can provide comment on how long he believes she has suffered from symptoms and manifestations indicative of a mental disorder.  Jandreau v. Nicholson.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of any purported acquired psychiatric disorder.  In this case, the Board finds that the appellant's insinuations that he has experienced psychological problems since service less than credible.  The Board finds that the appellant's statements are not credible because they are internally inconsistent and not facially plausible when viewed with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board must weigh the credibility and probative value of the medical opinions (if any), and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is only one medical opinion of record, and it is from a VA psychiatrist.  The doctor found that the appellant was only suffering from a dependence disorder and that he was not suffering from any type of psychiatric disorder that could be attributed to service.  The doctor's opinion was given after a thorough examination of the appellant.  He was not equivocal, he was very specific and direct in the opinion he provided, and he provided a rationale with his opinion.  Based on the clarity and specificity provided in the VA opinion, the VA examiner's opinion does not appear speculative or without merit.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board attaches the most significant probative value to the doctor's opinion as it is well reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The Board does, in fact, adopt the VA doctor's opinion on which it bases its determination that service connection for an acquired psychiatric disorder, to include a depressive disorder, is not warranted.  The provisions of 38 U.S.C.A. § 5107(b) (West 2002) regarding reasonable doubt are not applicable.  The claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, is denied.  


REMAND

The other issue on appeal is whether a nonservice-connected pension should be awarded to the appellant.  The RO has denied this benefit to the appellant and he has appealed to the Board for review.

In developing pension claims, the RO must apply all pertinent regulations.  See 38 C.F.R. §§ 3.321, 4.15-4.19 (2011).  More specifically, each nonservice-connected medical condition the appellant has must be separately rated based on the evidence of record and then a combined rating must be calculated pursuant to 38 C.F.R. § 4.25 (2011).  If the appellant has any disabilities that are not properly included in the rating computation, (i.e., disabilities caused by willful misconduct), the exclusion of said disabilities must be explained and the amount of disability attributed to them quantified.  Abernathy v. Derwinski, 3 Vet. App. 461 (1992).  Following a complete listing and rating of all disabilities, the claim for pension must first be considered under the provisions of 38 U.S.C.A. § 1502(a)(1) (West 2002) and 38 C.F.R. § 4.15 (2011) regarding permanent and total disability under the "average person" or "objective" standard.  If the criteria are not met, the pension claim must next be analyzed under the provisions of 38 C.F.R. § 4.17 (2011) (2002) regarding unemployability, considering the percentage requirements of 38 C.F.R. § 4.16 (2011).  The next step, if required, is to consider the pension claim under 38 C.F.R. 3.321(b)(2) (1999).  See Talley v. Derwinski, 2 Vet. App. 282 (1992), and Brown v. Derwinski, 2 Vet. App. 444 (1992).

A further examination of the rating action that denied the benefit indicates that the RO based its determination on the VA general medical examination of April 2007 that found that the appellant was suffering from the residuals of hepatitis and diabetes mellitus.  Nevertheless, over the course of this appeal, additional medical documents have been provided to the VA that suggests that these might not be the only disabilities from which the appellant is now suffering therefrom.  A private medical record that has been translated reports that the appellant has carpal tunnel syndrome and schizophrenia.  VA treatment records report treatment for tendonitis of the shoulders, eye problems including possible glaucoma, liver disease, etcetera.  

Despite the medical records suggesting that the appellant might be suffering from other disabilities in addition to diabetes and the residuals of hepatitis, a medical examination that takes into account the medical treatment records has not been accomplished.  The Board believes that this lack of medical information leaves a void in the record and this lack of information seriously inhibits the Board's ability in making a determination on the nonservice-connected pension issue.  As such, the claim will be returned to the RO/AMC so that additional development may occur prior to the issuance of a decision on the merits of the appellant's claim.  Based upon the evidentiary record in the instant case (or the lack thereof), and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that a VA examination should be accomplished and a medical opinion obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim.  Said examination may provide additional insight into the appellant's claim and as such, this issue is returned to the RO/AMC so that a medical examination may be performed and the data included in the claims folder for the Board's further review. 

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to her claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence. 

1.  The RO/AMC should provide to the appellant all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance. 

2.  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment received since January 2006 for all maladies for which he has received treatment, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims file.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  After the above development is complete, the RO/AMC should schedule a VA general medical examination for pension purposes, and any necessary special examinations, to assess the nature and severity of each disability (including those reported by the appellant), and to ascertain whether the appellant is unable to work for pension purposes as a result of such disabilities. 

The claims folder and a copy of this remand should be made available to and reviewed by the examiner(s) prior and pursuant to conduction and completion of the examination(s).  The examiner(s) must annotate the examination report(s) that the claims folder was in fact reviewed in conjunction with the examination(s).  After reviewing the record and examining the appellant, the examiner(s) must furnish an opinion as to the manifestations and severity of each identified disability, and the effect of the appellant's disability/ies on his ability to work. 

The examiner(s) should also provide an opinion as to whether any disorder(s) found is/are causally or etiologically related to the appellant's history of substance abuse.  

If substance abuse is found to be currently present, the examiner(s) should offer an opinion as to how severe any impairment(s) impacted by drug and/or alcohol abuse would be if such substance abuse were not present. 

If a psychiatric impairment(s) is found (such as schizophrenia), the examiner should assign Global Assessment of Functioning (GAF) scores for the psychiatric impairment(s) including substance abuse and not including substance abuse.  

The examiner(s) should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner(s) must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's nonservice-connected disabilities prevent him from obtaining and maintaining gainful employment, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's nonservice-connected disabilities do not prevent him from working, the examiner must explain in detail the reasoning behind this determination.

Any opinion(s) expressed by the examiner(s) must be accompanied by a complete rationale.  It is requested that the examination report(s) be typed and included in the claims folder for review.  

4.  Thereafter, the RO/AMC should review the claims folder to ensure that all of the foregoing requested development has been completed.  In particular, the RO should review the requested examination report(s) to ensure that it is/they are responsive to and in complete compliance with the directives of this remand, and if they are not, the RO/AMC should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the claim.  In doing so, the RO/AMC must specifically consider whether the appellant's case should be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of a nonservice-connected pension on an extraschedular basis.   

6.  If the benefit sought on appeal remain denied, the appellant and the appellant's chosen representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


